Citation Nr: 0113942	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) with major depression, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION 

Veteran represented by:  R. Edward Bates, Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  
He served in Vietnam and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Other issue

In a rating decision dated July 6, 2000, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  A 30 percent disability rating was assigned, effective 
from January 27, 2000.  On July 26, 2000, the veteran filed a 
Notice of Disagreement as to the assigned effective date.  In 
September 2000, the veteran's attorney contacted the RO, 
indicating that the veteran was pursuing two claims: 
entitlement to a total rating based on individual 
unemployability under 38 C.F.R. § 4.16 and entitlement to an 
increased schedular rating for his service-connected PTSD.  
The matter of entitlement to an earlier effective date for 
service connection for PTSD was not mentioned.

In October 2000, the RO issued a Statement of the Case which 
addressed the issue of entitlement to an earlier effective 
date of service connection for PTSD.  The veteran was 
informed of his appeal rights and was provided with a VA Form 
9, Appeal to Board of Veterans Appeals.  A copy of the 
October 16, 2000 notification letter was sent to the 
veteran's attorney.

On October 20, 2000, the RO received a VA Form 9 signed by 
the veteran's attorney.  The only issues referred to therein 
were the two issues listed on the first page of this 
decision.  The issue of entitlement to an earlier effective 
date was not mentioned. There has been no subsequent mention 
of the earlier effective date issue by the veteran or his 
attorney.

Based on the foregoing procedural history, the Board 
concludes that an appeal as to the issue of entitlement to an 
earlier effective date for service connection for PTSD has 
not been perfected.   See 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).  That issue is 
therefore not in appellate status and will be discussed no 
further herein. 


FINDING OF FACT

The evidence shows that the veteran had been unable to 
maintain any type of employment because of anger, depression, 
anxiety, explosive behavior and homicidal ideation associated 
with his service-connected PTSD with major depression.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD with major depression have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The veteran's claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability is dismissed as moot. VAOPGCPREC 6-99 (June 9, 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends, in essence, that he is totally disabled 
and is unable to maintain employment because of symptoms 
associated with his service-connected PTSD.  He therefore 
seeks both a 100 percent disability rating for PTSD and a 
total rating based upon individual unemployability due to 
service-connected disability [PTSD is the veteran's only 
service-connected disability].
In the interest of clarity, the factual background of this 
case will be reviewed.  The Board will then analyze the 
veteran's claims and render a decision.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The requirements set forth for evaluation of the 
complete medical history of a veteran's disability operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593-94 (1991).

Service medical records, to include an April 1969 examination 
for discharge from the United States Army, are negative for 
any evidence of a PTSD or psychiatric disorder.  At 
separation, the veteran was found to have been 
psychiatrically normal.  An accompanying report of medical 
history, also dated in April 1969, reflects that the veteran 
denied having any depression or excessive worry, loss of 
memory or amnesia, frequent or terrifying nightmares, 
frequent trouble sleeping or any nervous trouble. 

There is no pertinent evidence of record until 1999. 

VA treatment reports, dating from January to November 1999, 
reflect that the veteran participated in a PTSD support group 
to assist him in identifying emotions and helping him control 
his anger and other PTSD symptoms.

The first clinical evidence of PTSD of record was in October 
1999, when the veteran was admitted to a VA hospital for 
symptoms of PTSD.  At discharge in November 1999, an Axis I 
diagnosis of chronic PTSD was recorded.  A Global Assessment 
Functioning (GAF) score of 30 was entered. 

A private evaluation report, dated in November 1999, 
submitted by A.M., Ph.D., reflects that the veteran had 
symptoms associated with his PTSD such as, nightmares, 
intrusive thoughts, panic attacks, anhedonia, memory loss, 
depression, hyperarounsal, exaggerated startle response, 
excessive anger, poor interpersonal relationships and 
severely impaired social-occupational functioning.  A mental 
status examination revealed a flat affect, a depressed mood 
and heightened anxiety.  Cognitively, the veteran exhibited 
severely impaired abstract reasoning and intermediate and 
remote memory functions.  His speech was circumstantial and 
tangential.  There was frequent thought derailment and 
blocking.  It was noted that the veteran's severe depression 
and anxiety had persisted for more than five years with only 
mild periods of intermittent relief.  Occupationally, the 
veteran was found to have been dysfunctional due to 
chronically severe mood states of depression, anxiety and 
persistent anger.  The veteran was diagnosed as having 
chronic and severe PTSD and a panic disorder with attacks 
four to five times a month.  A GAF score of 30 was entered.  
The veteran was found to have been unable to obtain or 
maintain competitive employment due to chronic excessive 
anger and depression.  

A January 2000 report, submitted by E.T, Ph.D., reflects that 
the veteran continued to suffer from symptoms associated with 
his PTSD consistent with those previously reported in this 
decision.  The veteran related that he had been advised to 
stop working in 1996 because of neck and back pain as well as 
emotional difficulties.  It was noted that his work was 
considered heavy-skilled.  From 1969-1996, the veteran 
reported that he had held between ten to fifteen jobs, such 
as insurance sales and the restaurant business. He related 
that he had difficulty getting along with others and often 
left these various jobs.  After a review of the veteran's 
records and an examination of the veteran, Dr. T concluded 
that due to the severe symptomatology related to the 
veteran's PTSD, he was unable to perform substantial, gainful 
work activity at any skill or exertional level due to the 
pervasiveness of the problems.  In addition, Dr. T noted that 
while the veteran had physical problems, the PTSD had been 
exacerbated since he stopped working in 1996. 

The veteran's initial claim for service connection for PTSD 
was received by the RO on January 27, 2000.  

A March 2000 VA PTSD examination reflects that the examiner 
had reviewed the veteran's entire claims file prior to the 
examination, to include his extensive service history.  
Before the interview, the veteran evidently became verbally 
abusive to a secretary because of a misunderstanding 
concerning the time of his appointment.  During the 
interview, the veteran complained of symptoms associated with 
his PTSD such as intrusive memories, nightmares, 
irritability, hypervigilance, avoidance, decreased sleep, 
increased startle and avoidance.  He became tense when he 
discussed Vietnam and tried to avoid the topic altogether.  
When he reiterated the stories of Vietnam, there were 
increased gesticulations and crying and his speech increased 
in tone and rate with emotional lability.  After fifteen to 
twenty minutes, the veteran calmed down and was able to 
interact again with the examiner.  Overall, the veteran's 
mood remained depressed, labile with periods of extreme anger 
and irritability when he discussed anything about Vietnam.  
Despite the increased in tone and rate of speech, the 
veteran's thought processes remained normal.  The veteran 
tried to circumvent the discussion with stories unrelated to 
Vietnam.  He indicated that he had not experienced any 
hallucinations or delusions.  The veteran was fully alert and 
oriented.  There was no evidence of any suicidal or homicidal 
thoughts.  He denied having any short or long term memory 
impairment.  There was no evidence of any obsessive or 
ritualistic behavior.  The veteran reported having chronic 
anxiety and panic attacks if he was stuck in a crowded or 
noisy environment.  The veteran had impaired impulse control 
as demonstrated by his verbally abusive behavior at the 
inception of the examination.  He reported having sleep 
impairment such as frequent awakenings and nightmares.  A 
diagnosis of PTSD was recorded.  The veteran was also found 
to have been currently unemployable due to severe emotional 
lability and difficulties with impulse control.  A GAF score 
of 45 was entered.  

In a July 2000 rating decision, the RO granted service 
connection for PTSD with major depression and assigned a 30 
percent disability rating, effective January 27, 2000. 

Treatment reports, dated in April and September 2000, 
submitted by A.M., Ph.D., are essentially duplicative of the 
November 1999 report.  However, Dr. M. indicated that the 
veteran exhibited severe emotional outbursts with sustained 
episodes of rage with homicidal ideation's and threats.  The 
veteran was found to have been occupationally dysfunctional 
due to chronically severe mood states of depression, anxiety 
and persistent anger.  A diagnosis of chronic severe PTSD 
with intermittent explosive disorder and a panic disorder, 
attacks four to five times a week were recorded.  The veteran 
was found to have been unable to obtain or maintain 
competitive employment due to explosive disorder and 
homicidal ideations.  A GAF score of 30 was recorded.  

A January 2001 VA treatment report reflects that the veteran 
was admitted to the VA Medical Center PTSD treatment unit.  
At discharge, a diagnosis of chronic PTSD was recorded.  A 
GAF score of 29 was entered.  

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) with major depression, 
currently evaluated as 30 percent disabling.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Specific schedular criteria

The veteran's service-connected PTSD with major depression is 
rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  The Board observes in passing 
that the regulations pertaining to mental disorders were 
revised effective November 7, 1996.  See 61 Fed. Reg. 52700 
(Oct. 8, 1996).  Since the veteran's claim for service 
connection was filed in January 2000, only the current 
regulations may be applied.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).   

The provisions of Diagnostic Code 9411 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9434 
(2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32] [hereinafter DSM-IV]. GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initial matter - duty to assist

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran has been informed in 
communications from the RO, such as the October 2000 
Statement of the Case, of the types of evidence which could 
be submitted by him in support of its claim.  The veteran, 
further, has been accorded ample opportunity to present 
evidence and argument in support of this claim and indeed has 
done so. 

It appears that all records pertinent to the veteran's appeal 
have been obtained, and the veteran has been provided a 
recent VA examination of his service-connected PTSD.  The 
veteran has been informed of the evidence necessary to 
substantiate his claims and of the evidence that he should 
submit to substantiate his claims.  The Board is not aware of 
any outstanding evidence which should be obtained.  

The Board notes that in a letter from the veteran's attorney 
to the RO, dated in September 2000, contended that the 
veteran should be provided a VA examination and a VA social 
and industrial survey to assess whether or not his service-
connected PTSD precludes him from obtaining or maintain 
substantial gainful employment.  However, the Board notes 
that the veteran was provided with a VA PTSD examination in 
March 2000, which specifically addressed the current level of 
his service-connected PSTD and whether this disability 
rendered him unable to obtain gainful employment.  The Board 
has reviewed the medical reports and finds them to be 
sufficient for helping to resolve the issues at hand.  
Although the veteran's attorney has requested that a new VA 
examination be provided, he has not indicated why the 
veteran's previous VA examination was either deficient or 
inadequate for the purposes of this decision.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992): "VA's . . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."   

Discussion 

In applying the evidence of record to the rating criteria, 
the Board finds that the level of disability identified in 
the medical evidence of record satisfies the criteria for a 
100 percent rating.  In reaching the foregoing conclusion, 
the Board notes that the psychiatric examination and 
treatment reports, as well as the hospitalization reports of 
record, support a conclusion that the veteran suffers from 
severe PTSD which is manifested through a wide variety of 
symptoms, including impaired impulse control, explosive 
behavior, homicidal ideations, increased startled response 
and emotional lability. The Board finds the VA March 2000 
psychiatric examination to be particularly probative, as the 
psychiatrist specifically concluded the veteran was currently 
unemployable because of severe emotional lability and 
difficulties with impulse control.  The Board finds this 
conclusion is consistent with the other psychiatric 
evaluations of record, in which it is revealed that the 
veteran had been unable to maintain any type of employment 
because of anger, depression, anxiety, explosive behavior and 
homicidal ideation associated with his PTSD since June 1996.

In addition, a review of Dr. M's April and September 2000 
reports and a January 2001 VA treatment report reflects that 
the veteran was assigned a GAF of 30 and 29, respectively.  A 
GAF score of 21-30 is indicative of serious impairment in 
communication or judgment and/or inability to function in 
almost all areas.  See DSM-IV, supra.  

The Board finds that although some fluctuation is evident in 
the veteran's psychiatric condition, the competent and 
probative evidence demonstrates that the veteran's PTSD with 
major depression is generally manifested by severe impairment 
in social and occupational functioning, leading to 
unemployability.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. In this case, the Board believes that the 100 percent 
rating should be assigned as of the initial date of service 
connection, January 27, 2000.  The Board bases this 
conclusion of the evidence of record, which does not indicate 
that the veteran's PTSD symptomatology has changed 
appreciably since that time.  Indeed, the medical evidence 
appears to indicate that the veteran's PTSD has been at the 
same approximate level of severity since 1996.



Conclusion

In summary, the Board believes that competent and probative 
evidence of record strongly supports a finding that the 
veteran's PTSD with major depression is productive of total 
occupational and social impairment.  Thus, the Board finds 
that the former criteria for an evaluation of 100 percent 
have been met.  The benefit sought on appeal is accordingly 
granted.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

The veteran was also seeking entitlement to a total rating 
based on individual unemployability due to his service-
connected PTSD with major depression, which is his only 
service-connected disability.  As discussed above, the Board 
is assigning a 100 percent disability rating for PTSD with 
major depression.

In VAOPGCPREC 6-99 (June 9, 1999), VA General Counsel 
determined that if VA has found a veteran to be totally 
disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a 
rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis.  VA General Counsel went on to state that because both 
a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) 
(1999) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disabilities under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99.  The Board is bound by precedent opinions of 
VA General Counsel. See 38 U.S.C.A. § 7104(c).

As discussed in detail above, the Board has found that a 100 
percent schedular evaluation is warranted for the veteran's 
PTSD with major depression.  Thus, pursuant to the holding of 
VA General Counsel in VAOPGCPREC 6-99, consideration of a 
total rating based on unemployability is no longer warranted.  
The appeal as to this issue is dismissed as moot.  See Smith 
(Irma) v. Brown, 10 Vet. App. 330, 334 (1997) [dismissal is 
the proper remedy to employ when an appeal has become moot].


ORDER

An increased evaluation of 100 percent for the veteran's PTSD 
with major depression is granted, subject to the regulations 
governing the payment of monetary awards.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is dismissed as moot.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

